Citation Nr: 0929166	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active duty from June 1948 to June 1968.  He 
died in March 1979.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the remaining claim on appeal, the Board 
finds that additional development is required.  

VA needs to provide additional Veterans Claims Assistance Act 
(VCAA) notice to comply with the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  More specifically, 
additional notice is needed to:  (1) notify the appellant of 
the evidence and information necessary to reopen the claim 
for service connection for a cause of death 
(i.e., by describing what is meant by new and material 
evidence); (2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of this claim on the merits; and (3) provide general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a) (West 2007), 38 C.F.R. 
§ 3.159(b) (2008), and any applicable legal precedent.  
VA's Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  See VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's June 1979 rating decision, which initially 
considered and denied the appellant's claim for service 
connection for cause of death is the initial final decision 
on the merits of this claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  That 
decision denied service connection for cause of death because 
the Veteran had no service-connected disabilities of record, 
or filed for service connection during his lifetime.  In 
addition, there was no evidence that service treatment 
records (STRs) showed any malignancy as well as no evidence 
of disease or injury of the GU tract.  The appellant filed a 
petition to reopen in December 1999, but the RO denied the 
request to reopen service connection for cause of death in 
another rating decision in January 2000.  This January 2000 
rating decision also become final and binding on the 
appellant.

More recently, in July 2006, the appellant filed another 
petition to reopen, asserting that the Veteran died of 
cancer, due to Agent Orange exposure while in the military.  
The RO's August 2006 VCAA notice letter, however, did not 
describe what type of evidence would be necessary to overcome 
these prior evidentiary shortcomings.  38 C.F.R. § 3.156(a) 
(2008).  Rather, the letter only described what is meant by 
new and material evidence in a general sense, but to 
reiterate, not with respect to the specific missing elements 
of the previously denied claim for service connection.  
Indeed, the RO has provided the Veteran no other VCAA notice 
letters that directly advise what specific evidence would be 
required to reopen the appellant's claim for service 
connection for cause of death.  She must receive this VCAA 
notice before deciding the appeal of this claim.

Accordingly, this case is REMANDED for the following 
development and consideration:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies her of the 
evidence and information necessary to reopen the 
previously denied claim (i.e., describes what new and 
material evidence is under the current standard); and 
(2) notifies her of what specific evidence would be 
required to substantiate the element or elements needed 
for service connection that was found insufficient in 
the prior denial on the merits.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Then readjudicate the appellant's claim in light of 
any additional evidence obtained.  If the claim is not 
granted to her satisfaction, send her and her 
representative an SSOC and give them an opportunity to 
respond to it before returning the file to the Board for 
further appellate consideration of these remaining 
claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



